Allowance

This communication is in response to communication filed on 8/18/2020.
Claims 1, 4-16, 19-31 34-49 are allowed.
Best U. S cited reference (s):
Varghese, US Pub No: 2013/0325550 A1 teaches : A brand monitoring platform (BMP) for brand benchmarking based on a brand's social media strength is provided. The BMP acquires input information on the brand and identifies industries related to the brand and competing brands. The BMP acquires social media information related to the brand and the competing brands from multiple social media sources via a network, dynamically generates categories in one or more hierarchical levels in each of the industries based on an independent analysis of the social media information, and sorts the social media information into the categories using a sorting interface. The BMP generates an aggregate score using an audience score determined by measuring an aggregate reach of the brand and the competing brands based on weighted audience score metric parameters, and an engagement score determined by measuring interaction between the brand and the competing brands and their followers based on weighted engagement score metric parameters. 
Cui et al , US Pub No : 2015/0332317 A1 teaches:  An advertising system receives from an advertiser at a social networking system an advertisement request, the advertisement request comprising advertisement content and a specification of a target audience for the advertisement content. The advertising system defines a plurality of bid values for the advertisement request. For each of the plurality of bid values, the advertisement system estimates a corresponding value of advertisement reach for the target audience, for example, by estimating a number of users of the target audience for each of whom the given bid value is expected to have resulted in at least one successful impression. The advertiser is provided a visual representation of a bid-reach landscape representing the estimated plurality of advertisement reach values as a function of the plurality of bid values. The advertising system provides, to the advertiser, one or more recommendations for bid values for which corresponding return-on-investment metrics exceed a specified threshold. 
Zwol et al, US Pub No: 2012/0263385 A1 teaches: Subject matter disclosed herein relates to electronic image object or logo recognition.
Myslinski US pat No: 9,875,234 B2 teaches : An optimized fact checking system analyzes and determines the factual accuracy of information and/or characterizes the information by comparing the information with source information. The optimized fact checking system automatically monitors information, processes the information, fact checks the information in an optimized manner and/or provides a status of the information. In some embodiments, the optimized fact checking system generates, aggregates, and/or summarizes content.
Macintosh, US Pub No: 2014/0052555 A1 teaches: In some arrangements, product packaging is digitally watermarked over most of its extent to facilitate high-throughput item identification at retail checkouts. Imagery captured by conventional or plenoptic cameras can be processed (e.g., by GPUs) to derive several different perspective-transformed views--further minimizing the need to manually reposition items for identification. Crinkles and other deformations in product packaging can be optically sensed, allowing such surfaces to be virtually flattened to aid identification. Piles of items can be 3D-modelled and virtually segmented into geometric primitives to aid identification, and to discover locations of obscured items. Other data (e.g., including data from sensors in aisles, shelves and carts, and gaze tracking for clues about visual saliency) can be used in assessing identification hypotheses about an item. Logos may be identified and used--or ignored--in product identification. A great variety of other features and arrangements are also detailed. 
Examiner's statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claim 1 is a computer implemented methods recites the limitations  of: 
monitoring, using a secure autonomous intelligent server, a plurality of Internet social media sites for posts comprising at least one predetermined brand logo associated with a commercial brand, the brand logo comprising at least one metadata tag; collecting, using the secure autonomous intelligent server and a relational database, analytics data related to the posts and the at least one predetermined brand logo; compiling, using the secure autonomous intelligent server, the analytics data related to each predetermined brand logo; quantifying a monetary value, using the secure autonomous intelligent server, of brand exposure for each brand associated with the at least one predetermined brand logo, the quantification based on the compiled analytics data; and matching, using the secure autonomous intelligent server, at least one unidentified brand logo as being associated with the at least one predetermined brand logo, the matching comprising: determining a plurality of key points on each logo; - 2 -6878US/6878/BLINKFcombining groups of the key points on each logo; matching a geometric shape generated by the groups of key points on each logo; calculating an angle of each of the vertices of the geometric shape generated by the groups of key points on each logo; comparing the angle of each of the vertices of the geometric shape generated by the groups of key points on each logo; eliminating known logos that do match for the comparing the angle of each of the vertices of the geometric shape generated by the groups of key points on each logo; and identifying the at least one unidentified brand logo as being associated with the at least one brand logo based on the comparing the angle of each of the vertices of the geometric shape generated by the groups of key points on each logo.
Therefore, the combination of claims  1, 4-16, 19-31 34-49 presented here are clearly novel, non-obvious and allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682